ORDER
PER CURIAM.
Shawn Moore (Defendant) appeals from the judgment and sentence entered following his jury convictions for two counts of second degree robbery in violation of section 569.030, RSMo 1994. We have reviewed the *775briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).